DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of application no. 62/880,206 filed 07/30/19.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/07/2022.

Response to Arguments
The addition of claim 21 is noted.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 01/07/22, with respect to the 35 USC 102 rejection of claim 20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 20 has been withdrawn since amendments overcome the prior art of record.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 01/07/22, with respect to the 35 USC 103 rejection of claims 1-4, 9-12, 14-16 and 18-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-4, 9-12, 14-16 and 18-19 has been withdrawn since amendments overcome the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 19 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept determining a magnitude of a pupillary response of a user to a luminance change event associated with content on a display and assessing a state of the user by determining whether the speed or magnitude of the pupillary response corresponds to characteristics of a first luminance change response corresponding to a first state or based on the magnitude of pupillary response of the user perceiving the luminance change, wherein a relatively larger magnitude of pupillary response is determined to correspond to an inattentive, distracted or mind-wandering state while a relatively smaller magnitude of pupillary response is determined to correspond to an attentive state.
In reference to claims 2-18, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claim 21, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept determining a speed and magnitude of a pupillary response of a user to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Publicover et al. (U.S. Patent 10,620,700)
Publicover et al. discloses systems and methods are provided for discerning the intent of a device wearer primarily based on movement of the eyes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
1/27/22